Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-13, 15 and 16 are allowable. The restriction requirement set forth in the Office action mailed on April 10, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 17, 18 and 20, directed to methods of administering the allowed composition are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Lefkowitz on Sept. 24, 2021.
The application has been amended as follows: 
1. – 10. (Canceled).

11. (Currently amended) A therapeutic composition comprising: 

a. 0.2-4 mg of thiamin; 
b. 0.2-30 mg of vitamin B2; 
c. 1-19 mg of niacin; 
d. 1-4 mg of vitamin B6; 
e. 100-1000 meg of folic acid; 
f. 1000-4000 mg of vitamin C; 
g. 100-1000 I.U. of vitamin D; 
h. 20-500 mg of calcium; 
i. 200-800 mg of magnesium; 
j. 400-800 mg of aged garlic extract; 
k. 500-800 mg of oleuropein; 
l. 10-250 mg of coenzyme Q10; 
m. 550-750 mg of L-arginine; 
n. 1250-1450 mg of L-citrulline; and 

40-70 mg of lycopene.
15. (Currently amended) A composition comprising: 
a. 1.25-1.75 mg of thiamin; 
b. 1.5-2.0 mg of vitamin B2; 
c.  9-11 mg of niacin; 
d. 1.5-2.5 mg of vitamin B6; 
e. 350-450 mcg of folic acid; 
f. 950-1050 mg of vitamin C; 
g. 350-450 I.U. of vitamin D; 
h. 175-225 mg of calcium; 
i. 350-450 mg of magnesium; 
j. 440-520 mg of aged garlic extract; 
k. 450-550 mg of oleuropein;
l. 90-110 mg of coenzyme Q10; 
m. 600-700 mg of L-arginine; 
n. 1300-1400 mg of L-citrulline; and 

17. (Currently amended) A method of improving hypertension in a subject, the method comprising administering to a subject a composition comprising:
a. 0.2-4 mg of thiamin; 
b. 0.2-30 mg of vitamin B2; 
c. 1-19 mg of niacin; 
d. 1-4 mg of vitamin B6; 
e. 100-1000 meg of folic acid; 
f. 1000-4000 mg of vitamin C; 
g. 100-1000 I.U. of vitamin D; 
h. 20-500 mg of calcium; 
i. 200-800 mg of magnesium; 
j. 400-800 mg of aged garlic extract; 
k. 500-800 mg of oleuropein; 
l. 10-250 mg of coenzyme Q10; 
m. 550-750 mg of L-arginine; 
n. 1250-1450 mg of L-citrulline; and 
o. 40-70 mg of lycopene.
20. (Currently amended) The method of Claim 17, wherein the composition comprises:
a. 1.25-1.75 mg of thiamin; 
b. 1.5-2.0 mg of vitamin B2; 
c.  9-11 mg of niacin; 

e. 350-450 mcg of folic acid; 
f. 950-1050 mg of vitamin C; 
g. 350-450 I.U. of vitamin D; 
h. 175-225 mg of calcium; 
i. 350-450 mg of magnesium; 
j. 440-520 mg of aged garlic extract; 
k. 450-550 mg of oleuropein;
l. 90-110 mg of coenzyme Q10; 
m. 600-700 mg of L-arginine; 
n. 1300-1400 mg of L-citrulline; and 
o. 40-60 mg of lycopene.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious the composition and its use to improve hypertension that includes the claimed range of L-arginine, L-citrulline and lycopene.  The closest prior art, Rabovsky et al. (cited in previous Office Action) teaches many of the constituents present in the composition, but does not teach or suggest the claimed range of L-arginine, L-citrulline and lycopene, nor do other references teach doing so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA E KNIGHT/Primary Examiner, Art Unit 1632